ORDER
In an opinion filed on July 11, 2012, we suspended respondent Stephen Vincent Grigsby from the practice of law for 60 days. In re Grigsby, 815 N.W.2d 836, 847 (Minn.2012). Respondent has filed an affidavit stating that he has fully complied with the terms of the suspension order, except for successful completion of the professional responsibility portion of the state bar examination, and requests reinstatement. The Director agrees that respondent has complied with the terms of the court’s July 11, 2012, opinion, except for successful completion of the professional responsibility portion of the state bar examination.
Based upon all the files, records, and proceedings herein,
IT IS HEREBY ORDERED that respondent Stephen Vincent Grigsby is conditionally reinstated to the practice of law in the State of Minnesota, subject to his successful completion of the professional responsibility portion of the state bar examination by July 11, 2013. Respondent, however, remains on non-compliant status for failure to pay his lawyer registration fees, and he cannot practice law in Minnesota or hold himself out as authorized to practice law in Minnesota until he satisfies the conditions for reinstatement to active status. See Rule l.F, 2.H, 2.1, Rules on Lawyer Registration.
IT IS FURTHER ORDERED that by July 11, 2013, respondent shall comply with Rule 18(e)(3), Rules on Lawyers Professional Responsibility, by filing with the Clerk of Appellate Courts and serving upon the Director proof of respondent’s successful completion of the professional responsibility portion of the state bar examination. Failure to do so shall result in automatic re-suspension pending proof of successful completion of the examination.
BY THE COURT:
/s/ Alan C. Page Associate Justice